                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

DANA M. PRESLEY                                                        PLAINTIFF
ADC # 716825

V.                      CASE NO. 3:19-CV-105-JM-BD

CRAIGHEAD COUNTY JAIL, et al.                                       DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 9th day of March, 2020.



                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
